UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For4 September, 2015 Commission File Number 1-14642 ING Groep N.V. Bijlmerplein 888 1msterdam The Netherlands Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). This Report contains a copy of the following: The Press Release issued on4 September, 2015 Page1 of 3 Change in ING Supervisory Board ING announced today that Carin Gorter has resigned as a Member of the Supervisory Board of ING Group, following the proposal to appoint her as Chief Risk Officer at Rabobank. Carin Gorter was appointed to the ING Group Supervisory Board in May 2013. Within the Supervisory Board she was a member of the Audit Committee, the Risk Committee and the Corporate Governance Committee. In the same context, Bas Brouwers will leave his position as CFO in the management team of ING Netherlands, following his proposed appointment as Chief Financial Officer at Rabobank. Both Carin Gorter and Bas Brouwers will observe a 'cooling down' period before starting at their new employer. "We understand and appreciate the opportunity offered to Carin Gorter and Bas Brouwers. We want to thank them for their contribution to ING and wish them well in their new positions," said Jeroen van der Veer, Chairman of the Supervisory Board of ING Group. Note for editors For further information on ING, please visit www.ing.com. Frequent news updates can be found in the Newsroom or via the @ING_news twitter feed. Photos of ING operations, buildings and its executives are available for download at Flickr. Footage (B-roll) of ING is available via videobankonline.com, or can be requested by emailing info@videobankonline.com. ING presentations are available at SlideShare.
